DETAILED ACTION
Summary 
This Office Action is responsive to the 02/10/2021 after final submission.

Response to Arguments
 Applicant’s arguments, see page 6, filed 02/08/2021, with respect to the rejection of claims 14-17 have been fully considered and are persuasive. Since applicant canceled claims 14-17, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an apparatus for generating a composite two-dimensional code, comprising each of the following limitations (emphasis added):
A two dimensional code encoding module, a two dimensional code pattern generating module, a hidden information encoding module, a recording region setting module, and a pattern compositing module; wherein:
The two dimensional code encoding module is configured for generating two dimensional code coding information based on two dimensional code information;

The hidden information encoding module is configured for generating recording information based on the hidden information;
The recording region setting module is configured for setting a recording region for encoding the hidden information into the two dimensional code patter, so as to generate setting information associated with a shape of the recording region, the number of blocks in the region, and a reference position, and
The pattern compositing module is configured to for determining the recording region in the two dimensional code pattern based on the setting information, adjusting a block distribution of the recording region in the two dimensional code pattern based on the recording information, so as to encode the hidden information into the two dimensional code pattern, thereby generating the composite two dimensional code.
Independent claim 8 is allowable for substantially the same reasons as claim 1.
Claims 2-7 and 9-13 depend from claims 1 and 8, respectively, and are therefore allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached 
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876